     Case 1:15-cr-00033-RJA-HKS Document 627 Filed 08/19/21 Page 1 of 7




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                            DECISION AND ORDER
             v.                                                 15-CR-33-A

RODERICK ARRINGTON,

                                 Defendant.


      Defendant Roderick Arrington, who is appearing pro se, has moved (Dkt. No.

593) pursuant to 28 U.S.C. §§ 455(a) and (b)(1) for the Court’s recusal from this case

due to alleged personal bias or prejudice against him or in favor of the United States.

The United States filed a response in opposition (Doc. No. 603) and defendant filed a

reply (Doc. No. 607). Oral argument on the motion was heard on May 21, 2021.

(CM/ECF Minute Entry, 8/5/2021). The Court assumes the parties’ familiarity with the

prior proceedings, the issues raised by the motion to recuse, and the arguments made

by the parties. For the reasons that are stated below, the motion for recusal is denied.

                                  BACKGROUND

      During part of a lengthy colloquy that the Court engaged in with defendant

Arrington about whether he would waive his right to an attorney and appear as his own

counsel, the Court stated:

             I wish to advise you, Mr. Arrington, that, in my opinion, any
             trained and experienced lawyer would defend you far better
             than you could in defending yourself. I think it’s very unwise
             of you to try to represent yourself. You may think that you will
             suffer only marginal harm because the United States is going
             to prevail anyway and that your dignity somehow requires you
             to stand fast, but I’m urging you to reconsider.



                                              1
     Case 1:15-cr-00033-RJA-HKS Document 627 Filed 08/19/21 Page 2 of 7




              You are not adequately familiar with the law, in my opinion,
              that governs your charges. You’re not familiar with the
              procedural rules and the Court’s own procedures. You’re not
              familiar with the rules of evidence. And I strongly urge you not
              to try to represent yourself.

              Mr. Arrington, in light of the penalties that you might suffer if
              you are found guilty by a jury, as you are already aware of
              that, and in light of all of the difficulties of representing
              yourself, do you still desire to represent yourself and to give
              up the right to be represented by an attorney? Is that still your
              wish?

(Doc. No. 588, p. 30). The defendant responded that he wished to proceed without

legal counsel, and the Court later granted his request while appointing stand-by

counsel.

       The Court’s colloquy with defendant Arrington about whether he would waive

legal counsel and proceed as his own attorney was necessary to meet the Court’s

obligation to explain to every defendant who seeks to waive legal counsel “the dangers

and disadvantages of self-representation.” Faretta v. California, 422 U.S. 806, 835

(1975.) The discussion among the Court, the defendant, and his counsel helped the

Court to determine whether “the waiver was a rational one, and that defendant ha[d] the

mental capacity to comprehend the consequences of relinquishing a constitutional

right.” United States v. Schmidt, 105 F.3d 82, 88 (2d Cir. 1997).

       The decision by defendant Arrington to exercise his hallowed constitutional right

to self-representation was a very important decision for him. The right to self-

representation “exists to affirm the dignity and autonomy of the accused and to allow the

presentation of what may, at least occasionally, be the accused’s best possible

defense.” McKaskle v. Wiggins, 465 U.S. 168, 176–77 (1984).




                                             2
        Case 1:15-cr-00033-RJA-HKS Document 627 Filed 08/19/21 Page 3 of 7




        Defendant Arrington is charged in 12 counts of a Superseding Indictment

including Racketeering Conspiracy, in violation of 18 U.S.C. § 1962(d) (Count 1);

Narcotics Conspiracy, in violation of 21 U.S.C. § 846 (Count 2); Possession and

Discharge of Firearms in Furtherance of Crimes of Violence and Drug Trafficking, in

violation of 18 U.S.C. §§ 924(c)(1)(A)(i) and 2 (Counts 3, 8, 9, 11 and 14); Murder in Aid

of Racketeering Activity, in violation of 18 U.S.C. §§ 1959(a)(1) and 2 (Count 7);

Attempted Murder in Aid of Racketeering Activity, in violation of 18 U.S.C. §§ 1959(a)(5)

and 2 (Count 10); Possession with Intent to Distribute Heroin, in violation of 21 U.S.C. §

841(a)(1) and 18 U.S.C. § 2 (Count 12); Maintaining a Drug-Involved Premises, in

violation of 21 U.S.C. § 856(a)(1) and 18 U.S.C. § 2 (Count 13); and Possession of a

Firearm and Ammunition by a Convicted Felon, in violation of 18 U.S.C. §§ 922(g)(1)

and 924(a)(2) (Count 15). (Doc. No. 17).

        The defendant was previously convicted by a jury of eight of these Counts,

including Racketeering Conspiracy, Narcotics Conspiracy, Possession and Discharge of

Firearms in Furtherance of Crimes of Violence and Drug Trafficking, Murder in Aid of

Racketeering, and Attempted Murder in Aid of Racketeering. (Doc. No. 240). The

Court sentenced him an aggregate term of two terms of life imprisonment to run

consecutively, followed by a consecutive sentence of 30 years of imprisonment. (Doc.

No. 309). On November 19, 2019, the Second Circuit Court of Appeals issued a

Mandate vacating the defendant’s convictions due to an inadequate waiver of his trial

counsel’s potential conflict of interest, and remanding the case for a new trial. (Doc. No.

523).




                                             3
      Case 1:15-cr-00033-RJA-HKS Document 627 Filed 08/19/21 Page 4 of 7




       Before the Faretta colloquy that is quoted above, defendant Arrington expressed

his dissatisfaction with his original retained trial counsel, his first assigned counsel after

the Second Circuit vacated his convictions, and the counsel assigned to represent him

when his communications with his first assigned counsel irretrievably broke down. See

Doc. No. 588, pp. 4-6; 14-21. He concluded no lawyer would make the prosecutorial

misconduct argument he wanted to make and stated, “ . . . I’m left to do it on my own,

Your Honor.” Id. at p. 21; see p. 20. The defendant appeared to have concluded no

lawyer would help him. In support of his recusal motion, he states he “is being forced to

proceed pro se[ ] because the lawyers the court appoints to the defendant . . . will not

go against other [a]ttorneys with prosecutorial misconduct claims.” Doc. No. 593, p. 1, ¶

3. In this context, he interprets the Court’s statements warning him of the dangers and

disadvantages of representing himself as proof that the Court has a personal bias or

prejudice against him, or in favor of the United States, warranting the Court’s recusal.

                                        DISCUSSION

       Under the Due Process Clause, a judge should recuse himself or herself even in

the absence of actual bias “when, objectively speaking, the probability of actual bias on

the part of the judge or decisionmaker is too high to be constitutionally tolerable.” Rippo

v. Baker, 137 S. Ct. 905, 907 (2017) (internal quotation marks omitted). Similarly, under

28 U.S.C. § 455(a), “[a]ny justice, judge, or magistrate judge of the United States shall

disqualify himself in any proceeding in which his impartiality might reasonably be

questioned.” As with the Due Process Clause, relief under § 455(a) is not limited to

cases involving actual bias. See United States v. Bayless, 201 F.3d 116, 126 (2d Cir.

2000). The test under § 455(a) is whether “a reasonable person, knowing all the facts,



                                               4
     Case 1:15-cr-00033-RJA-HKS Document 627 Filed 08/19/21 Page 5 of 7




[would] conclude that the trial judge’s impartiality could reasonably be questioned,”

United States v. Lovaglia, 954 F.2d 811, 815 (2d Cir. 1992), regardless of whether a

judge is actually partial or biased. See Bayless, 201 F.3d at 126.

          In addition, 28 U.S.C. § 455(b)(1) requires a judge to “disqualify himself . . .

[w]here he has a personal bias or prejudice concerning a party . . .” Unless the alleged

bias or prejudice stems from an extra-judicial source, recusal pursuant to

§ 455(b)(1) is unwarranted absent evidence of “a deep-seated favoritism or antagonism

that would make fair judgment impossible.” Liteky v. United States, 510 U.S. 540, 555

(1994).

      Defendant Arrington bases his motion for recusal entirely upon a purported

excerpt from the Faretta colloquy quoted above. He quotes the Court as saying, “The

United States is going to prevail anyway and that your dignity somehow requires you to

stand fast, but I’m urging you to reconsider.” Doc. No. 493. p. 4, ¶ 6. The defendant

interprets this excerpt to mean that the Court has prejudged the outcome of his trial and

has concluded that the United States will prevail. He concludes the Court is prejudiced

against him and favors the United States.

      But the words the defendant asserts demonstrate bias or prejudice were

immediately preceded by, “You may think that you will only suffer marginal harm

because the United States is going to prevail anyway, . . .” Doc. No. 588, p. 30

(emphasis added). When viewed in their context, it is apparent that the Court’s

statements urged the defendant, even if he was pessimistic about the outcome of his

trial based upon the frustrations he expressed about his attorneys, to reconsider

whether to proceed as his own counsel. Id. There was neither antagonism toward the



                                                5
      Case 1:15-cr-00033-RJA-HKS Document 627 Filed 08/19/21 Page 6 of 7




defendant nor favoritism toward the United States during this colloquy or at any other

time. See e.g., LoCascio v. United States, 473 F.3d 493, 496-97 (2d Cir. 2007) (the

district court’s “comment, read in context, cannot reasonably be construed as exhibiting

personal animosity toward [defendants] or a [defendant’s] claim.” Instead, the Court’s

statements facilitated a careful assessment under Faretta v. California, 422 U.S. 806

(1975), whether the defendant was knowingly and voluntarily invoking his right to

represent himself despite the negative feelings he expressed about his ability to

persuade his attorneys to contest the charges against him in the way he favors. The

defendant’s suggestion in support of his motion for recusal that he is being “forced” to

proceed pro se because attorneys have not adopted his arguments confirms that the

Court’s inquiry during the Faretta colloquy was a prudent one. The Court’s words

certainly do not show the kind of “deep-seated favoritism or antagonism that would

make fair judgment impossible.” Liteky, 510 U.S. at 555.

       Moreover, because it is apparent that defendant Arrington misinterpreted the

Court’s reference to his frustrated state of mind after taking the Court’s words out of

context, it is apparent that no “reasonable person, knowing all the facts, [would]

conclude that the [Court’s] impartiality could reasonably be questioned.” Lovaglia, 954

F.2d at 815. The defendant points to no evidence at any time during his lengthy pretrial

proceedings before his first trial, or during the trial, which corroborates his assertion of

bias or prejudice against him or in favor of the United States. There is simply no

evidence to justify the Court’s recusal.

       A Judge is “as much obliged not to recuse himself when it is not called for as he

is obliged to when it is.” In re Certain Underwriter, 294 F.3d 297, 302 (2d Cir. 2002). In



                                              6
     Case 1:15-cr-00033-RJA-HKS Document 627 Filed 08/19/21 Page 7 of 7




this case, defendant Arrington has not shown an appearance of bias or prejudice, let

alone evidence of actual bias or prejudice, sufficient to warrant recusal under the Due

Process Clause, 28 U.S.C. § 455(a) or § 455(b)(1). The motion for recusal is therefore

denied.

                                     CONCLUSION

      For all of the foregoing reasons, the pro se motion of defendant Roderick

Arrington pursuant to 28 U.S.C. §§ 455(a) and 455(b)(1) that the Court recuse itself,

Doc. No. 593, is denied.

      SO ORDERED.



                                         __s/Richard J. Arcara________
                                         HONORABLE RICHARD J. ARCARA
                                         UNITED STATES DISTRICT COURT

Dated: August 19, 2021




                                            7
